Battle, J. The demurrer to defendant’s answer was properly overruled. The answer, if true, shows that the contract and order for goods, sued on, were procured by false representations knowingly made by plaintiff to defendant as to a material fact, with intent to mislead; and that it did mislead it to its injury. The. misrepresentation was that the plaintiff had not sold any goods of the class contracted for by defendant to any one in the town of Belleville, before the contract sued on was made, when in fact it had already done so. This was one of the material inducements that led to the making of the contract, without which, as shown by the answer, the defendant would not have entered into it. Having been obtained by fraud, it is voidable. Judgment affirmed.